Citation Nr: 0415358	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  02-09 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
fracture of the left great toe with arthritis, currently 
rated as 20 percent disabling.  

2.  Evaluation of residuals of an amputation of the right 
great toe at the metatarsophalangeal joint, currently rated 
as 10 percent disabling.  

3.  Entitlement to service connection for a right hip 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from July 1970 to October 
1972.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Reno, Nevada, Department 
of Veterans Affairs (VA) Regional Office (RO).  

In a September 2000 rating decision, the agency of original 
jurisdiction (AOJ) increased the evaluation for residuals of 
a fracture of the left great toe with arthritis to 20 
percent, from May 15, 2000.  In correspondence received in 
December 2000, the appellant related that he was seeking a 20 
percent evaluation for residuals of a fracture of the left 
great toe with arthritis, from August 1999.  By rating 
decision, dated in August 2001, the AOJ assigned a 20 percent 
evaluation for residuals of a fracture of the left great toe 
with arthritis to 20 percent, from August 1999.  In regard an 
effective date issue, this represents a full grant of the 
benefits sought.  

The Board notes that in his substantive appeal, VA Form 9, 
received in July 2002, the appellant indicated that he 
desired to attend a hearing.  He was notified by letter dated 
in October 2002 of the time and place of the hearing.  The 
appellant, however, failed to appear for the hearing.  Good 
cause having not been shown for the failure to appear, the 
hearing request is considered withdrawn.  38 C.F.R. § 
20.704(b) & (d) (2003).  

In correspondence received in November 2002, the appellant 
stated that he was unable to work due to his service-
connected foot disabilities.  The issue of a total rating 
based on individual unemployability (TDIU) is referred to the 
AOJ.  

The Board notes that this appeal is remanded to the AOJ via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required on 
his part.  


REMAND

In a rating decision, dated in September 2000, the AOJ denied 
entitlement to service connection for a right hip disorder 
and increased the evaluation for residuals of a fracture of 
the left great toe with arthritis, to 20 percent disabling, 
from May 15, 2000.  In August 2001, a 20 percent evaluation 
was assigned from August 6, 1999.  In July 2002, the 
appellant perfected an appeal of the 20 percent evaluation 
assigned.  Additional evidence has been received at the 
Board.  The RO has not had an opportunity to review the 
additional evidence.  

As noted above, the appellant asserts that he is unable to 
work due to his service-connected foot disabilities.  The 
employment records have not been associated with the claims 
file.  

The Board notes that the AOJ has not issued a VCAA letter in 
regard to the issue of the evaluations of right and left foot 
disorders.  See VAOPGCPREC 8-2003.  

Lastly, the Board notes that in March 2004, the appellant 
filed a notice of disagreement with respect to the February 
2004 rating decision, which established service connection 
for residuals of an amputation of the right great toe at the 
metatarsophalangeal joint and assigned a 10 percent 
evaluation.  The AOJ has not issued a statement of the case 
in response to the notice of disagreement, and this issue 
must be remanded to the AOJ for the issuance of such a 
statement of the case.  38 U.S.C.A. § 7105(West 1991); see 
Manlincon v. West, 12 Vet. App. 238 (1999); Tablazon v. 
Brown, 8 Vet. App. 359, 361 (1995) (the filing of a notice of 
disagreement initiates the appellate process) see also 
Ledford v. West, 136 F.3d 776 (Fed. Cir 1998); Collaro v. 
West, 136 F.3d 1304 (Fed. Cir. 1998); Buckley v. West, 12 
Vet. App. 76 (1998).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the AOJ for the following development:




1.  The AOJ should obtain the appellant's 
employment records, to include any records 
reflecting unemployment due to a foot 
disability.  

2.  The AOJ should review the claims 
file, and ensure that all notification 
and development action required by VCAA 
is completed.  A separate VCAA letter 
should be issued pertaining to the issue 
of the evaluations of right and left 
foot disorders.  

3.  The AOJ should review the evidence 
that was added to the record statement 
of the case was issued.  

4.  The AOJ should issue a statement of 
the case on the issue of the evaluation of 
residuals of an amputation of the right 
great toe at the metatarsophalangeal 
joint.  

5.  The appellant is advised that if he 
has, or is able to obtain, evidence 
relevant to his claims, he must submit 
the evidence.  

If upon completion of the above action the claims remain 
denied, the case should be returned to the Board for further 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the AOJ.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
AOJ.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The 


Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



_________________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



